Exhibit 10.6

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is dated as of September 18, 2020, to be effective
from and after the Effective Date, as defined below, by and among (i) StepStone
Group Inc., a Delaware corporation (the “Company”), (ii) StepStone Group LP, a
Delaware limited partnership (the “Partnership”) and (iii) the persons and
entities named as Class B Holders on the signature pages hereto. Capitalized
terms used herein without definition shall have the meanings set forth in
Section 1.1.

RECITALS

WHEREAS, the Company and Partnership have entered into an underwriting agreement
(a) to issue and sell to the several underwriters named therein shares of
Class A common stock, par value $0.001 per share, of the Company (the “Class A
Common Stock”), and (b) to make a public offering of those shares of Class A
Common Stock ((a) and (b), collectively, the “IPO”);

WHEREAS, the Company, Partnership, the Class B Holders and certain other Persons
have effected, or will effect in connection with the Closing, a series of
reorganization transactions (collectively, the “Reorganization Transactions”);

WHEREAS, after giving effect to the Reorganization Transactions, the Class B
Holders, together with their Permitted Transferees, Beneficially Own or will
Beneficially Own (x) shares of the Class A Common Stock and/or (y) shares of the
Company’s Class B common stock, par value $0.001 per share (the “Class B Common
Stock” and, together with the Class A Common Stock, the “Common Stock”) and
Class B partnership units in Partnership (“Class B Units”), which Class B Units,
subject to certain restrictions, are exchangeable from time to time at the
option of the Beneficial Owner thereof for shares of Class A Common Stock
pursuant to the terms of an Exchange Agreement between the Company, Partnership
and its unitholders (the “Exchange Agreement”) and the Eighth Amended and
Restated Limited Partnership Agreement of StepStone Group LP of the Partnership
(as may be amended from time to time, the “Partnership Agreement”); and

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Class B Holders on and after the Effective Date.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

[Stockholders Agreement]



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) a
Permitted Transferee of such Person; provided that the Company, the Partnership
and their respective subsidiaries shall not be deemed to be Affiliates of the
Class B Holders. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agreement” means this Stockholders Agreement as in effect on the date hereof
and as hereafter from time to time amended, modified or supplemented in
accordance with the terms hereof.

“Beneficial Ownership” has the same meaning given to it in Section 13(d) under
the Exchange Act and the rules thereunder, except that, for purposes of this
Agreement, (i) Beneficial Ownership shall not be attributed to any Person as a
result of any “group” deemed to form as a result of this Agreement, (ii) no
Person shall Beneficially Own any Company Shares to be issued upon the exercise
of options, warrants, restricted stock units or similar rights granted pursuant
to the Company’s equity compensation plans, unless and until such shares are
actually issued and (iii) no Person shall be deemed to Beneficially Own any
Company Shares issuable with respect to Class B2 Units of the Partnership unless
and until the Full Vesting Date (as such term is defined in the Partnership
Agreement) for such Class B2 Units has occurred. The terms “Beneficially Own”
and “Beneficial Owner” shall have correlative meanings.

“Board Designees” has the meaning set forth in Section 2.2(b).

“Board of Directors” means the Board of Directors of the Company.

“Chair” means the Chair of the Class B Committee, as designated by the Class B
Committee from time to time.

“Class A Common Stock” has the meaning set forth in the recitals.

“Class B Committee” means the committee selected by the terms of this Agreement
to, among other things, make decisions with respect to the matters set forth
herein.

“Class B Common Stock” has the meaning set forth in the recitals.

“Class B Holder” means a Person from time to time Beneficially Owning Class B
Common Stock.

“Class B Supermajority” means Class B Holders holding two thirds (2/3) of the
outstanding Company Shares (excluding, for this purpose, Company Shares that are
subject to vesting (but including, for the avoidance of doubt, any such shares
previously subject to vesting to the extent vested)) held by all Class B Holders
or over which Class B Holders or their Permitted Transferees have voting
control.

“Class B Units” has the meaning set forth in the recitals.

“Closing” means the closing of the IPO.

 

2



--------------------------------------------------------------------------------

“Committee Majority” means Committee Members representing more than 50% of the
Voting Power held by all Committee Members.

“Committee Member” means a member of the Class B Committee.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble and includes its successors.

“Company Shares” means, as of any date of determination, (i) all outstanding
shares of Common Stock, (ii) all shares of Common Stock issuable upon exercise,
conversion or exchange of any option, warrant or convertible security (including
Class B or Class B2 Units), (iii) all shares of Common Stock directly or
indirectly issued or issuable with respect to the securities referred to in
clauses (i) or (ii) above by way of unit or stock dividend or unit or stock
split, or in connection with a combination of units or shares, recapitalization,
merger, consolidation or other reorganization; and (iv) any other securities
that may hereafter be issued by the Company that have the right to vote on any
matter presented to the stockholders of the Company for a vote, in all cases
over which a Person has, exercises, or has the legal ability to exercise voting
power.

“Director” means a member of the Board of Directors.

“Effective Date” has the meaning set forth in Section 4.13.

“Exchange Act” has the meaning set forth in Section 4.12.

“Exchange Agreement” has the meaning set forth in the recitals.

“IPO” has the meaning set forth in the recitals.

“Loss” or “Losses” means any claims, losses, liabilities, damages, interest,
penalties and costs and expenses, including reasonable attorneys’, accountants’
and expert witnesses’ fees, and costs and expenses of investigation and amounts
paid in settlement, court costs, and other expenses of litigation, including in
respect of enforcement of indemnity rights hereunder (it being understood that
Losses shall not include any consequential, special, incidental, indirect or
punitive damages, except to the extent that such damages are awarded to a third
party).

“Necessary Action” means, with respect to a specified result, all commercially
reasonable actions required to cause such result that are within the power of a
specified Person, including without limitation (i) causing all Company Shares to
be present or represented at any meeting of stockholders of the Company for
purposes of determining whether a quorum has been established, (ii) voting (or
causing to be voted) the Company Shares, or granting a proxy (or causing a proxy
to be granted) with respect to the voting of the Company Shares, (iii) duly
executing and delivering (or causing to be duly executed and delivered) any
action by written consent of stockholders in lieu of a meeting with respect to
the Company Shares, or granting a proxy (or causing the granting of a proxy)
with respect to action by written consent in lieu of a meeting with respect to
the Company Shares, (iv) adopting or causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company or
Partnership, (v) executing and delivering agreements and instruments,
(vi) making, or causing to

 

3



--------------------------------------------------------------------------------

be made, with governmental, administrative or regulatory authorities, all
filings, registrations or similar actions that are required to achieve such
result and (vii) causing members of the Board of Directors, subject to any
fiduciary duties that such members may have as Directors of the Company
(including pursuant to Section 2.2(c)), to act in a certain manner, including
causing members of the Board of Directors or any nominating or similar committee
of the Board of Directors to recommend the appointment of any Board Designees as
provided by this Agreement.

“Partnership” has the meaning set forth in the preamble and includes its
successors.

“Partnership Agreement” has the meaning set forth in the recitals.

“Permitted Transferee” means any Person to whom a Class B Holder has validly
transferred Class B Units in accordance with, and not in contravention of, the
Partnership Agreement.

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a trust, an unincorporated organization, a government
or any department or agency thereof, or any entity similar to any of the
foregoing.

“Preferred Stock” shall mean the preferred stock, par value $0.001 per share, of
the Company.

“Reorganization Transactions” has the meaning set forth in the recitals.

“Secretary” means the Secretary of the Class B Committee, as designated by the
Class B Committee from time to time.

“Sunset” has the meaning assigned to such term in the Company’s Amended and
Restated Certificate of Incorporation.

“Underwriting Agreement” has the meaning set forth in the recitals.

“Voting Power” of a Committee Member means, at the time of determination, the
total number of votes which such Committee Member is entitled to cast in the
general election of directors of the Company (or, in the event the entity is not
a corporation, the governing members, board or other similar body of such
entity). For purposes of this definition, a Committee Member shall be deemed
entitled to vote any securities that such Person Beneficially Owns; provided
that, if securities are Beneficially Owned by more than one Committee Member,
then for purposes of this definition the votes of such securities will be deemed
allocated among such Committee Members in any manner they shall agree in a
writing delivered to the Company or, in the absence of such a writing, equally
among such Committee Members.

 

4



--------------------------------------------------------------------------------

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1 Class B Committee.

(a) Initial Composition of the Class B Committee. As of the Effective Date, the
Class B Committee shall be comprised of Monte Brem, Scott Hart, Jason Ment, Jose
Fernandez, Johnny Randel, Michael McCabe, Mark Maruszewski, Thomas Keck, Thomas
Bradley, David Jeffrey and Darren Friedman. Monte Brem shall initially be the
Chair, and Jason Ment shall initially be the Secretary.

(b) Term of the Committee Members. Each Committee Member shall serve until the
earliest to occur of: (i) the Sunset, (ii) the time at which such Person ceases
to Beneficially Own any shares of Class B Common Stock and (iii) the time at
which such Committee Member is removed pursuant to Section 2.1(f).

(c) Action by the Class B Committee. Unless otherwise stated in this Agreement,
any action to be taken, approved or adopted by the Class B Committee shall be
deemed taken upon the affirmative vote of a Committee Majority (which vote may
occur at a meeting or in writing).

(d) Composition of the Class B Committee. The Class B Committee may determine
from time to time the number of members constituting the Class B Committee.
Whenever the Class B Committee increases or decreases the number of members of
the Class B Committee, a notice of such action shall be delivered promptly to
all Class B Holders.

(e) Vacancies. In the event of any vacancy on the Class B Committee, whether as
a result of the death, disability, removal or resignation of any Committee
Member or by an increase in the number of members of the Class B Committee, a
Committee Majority shall have the exclusive right to appoint a member to fill
such vacancy. An appointment to fill a vacancy shall be effected by the vote of
Committee Members constituting a Committee Majority (which vote may occur at a
meeting or in writing). Written notice of any appointment shall be promptly
delivered to all Class B Holders. No additional action shall be required by this
Agreement to effect such appointment, but if any Necessary Action is otherwise
required to effect such appointment, then the Class B Committee or the Class B
Holders, as applicable, shall take promptly all such Necessary Action.

(f) Removal. Any Committee Member may be removed (whether for or without cause)
by the vote of Committee Members constituting a Committee Majority (which vote
may occur at a meeting or in writing). Written notice of removal (which notice
shall state which Committee Members voted for removal) shall be promptly
delivered to all Class B Holders. No additional action shall be required by this
Agreement to effect such removal, but if any Necessary Action is otherwise
required to effect such removal, then the Class B Committee or the Class B
Holders, as applicable, shall take promptly all such Necessary Action.

 

5



--------------------------------------------------------------------------------

(g) Chair. The Class B Committee may appoint a Chair from time to time and may
remove the Chair at any time (whether for or without cause). The powers and
duties of the Chair shall include: (i) presiding at meetings of the Class B
Committee (unless otherwise determined by the Class B Committee); (ii)
executing, on behalf of the Class B Committee or the Class B Holders, as
applicable, any documents or notices required or authorized by this Agreement;
and (iii) performing such other duties as the Class B Committee may from time to
time determine.

(h) Secretary. The Class B Committee may appoint one or more Secretaries from
time to time and may remove any such Secretary at any time (whether for or
without cause). The powers and duties of the Secretary shall include: (i) acting
as Secretary at all meetings of the Class B Committee and recording the
proceedings of such meetings; (ii) seeing that all notices required to be given
under this Agreement are duly given; (iii) executing, on behalf of the Class B
Committee or the Class B Holders, as applicable, any documents or notices
required or authorized by this Agreement; and (iv) performing such other duties
as the Class B Committee may from time to time determine.

Section 2.2 Board of Directors.

(a) Composition of Initial Board. As of the Effective Date, the Board of
Directors shall be comprised of 10 Directors. The initial Directors shall be as
set forth below and divided into three classes of directors, each of whose
members shall serve for staggered three-year terms as follows:

(i) the Class I directors shall initially include Monte Brem, Robert Waldo, Mark
Maruszewski;

(ii) the Class II directors shall initially include Jose Fernandez, Thomas Keck,
Michael McCabe, Steven Mitchell; and

(iii) the Class III directors shall initially include Scott Hart, David
Hoffmeister, Anne Raymond.

The initial term of the Class I directors shall expire at the Company’s first
annual meeting of stockholders for the election of directors following the
Closing; the initial term of the Class II directors shall expire at the
Company’s second annual meeting of stockholders for the election of directors
following the Closing; and the initial term of the Class III directors shall
expire at the Company’s third annual meeting for the election of directors
following the Closing.

(b) Voting Agreement. Not less than 90 days prior to the anniversary of the
immediately preceding year’s annual meeting of the Company’s stockholders (which
anniversary, in the case of the first annual meeting of stockholders following
the closing, shall be deemed to be September 8, 2020), the Class B Committee
shall provide notice (the “Designation Notice”) to the Board of Directors of a
list of individuals designated by the Class B Committee to be elected as
directors at the upcoming annual meeting (the “Board Designees”). Subject to the
special rights of any holders of one or more series of Preferred Stock to elect
directors, the Company and the Class B Holders shall take all Necessary Action
to cause the Persons designated by the Class B Committee to be the full slate of
nominees recommended by the Board of Directors (or any committee or subcommittee
thereof for election as directors at each annual or special meeting of
stockholders at which directors are to be elected. Each Class B Holder shall
take all Necessary Action (including by voting, or causing to be voted, all
Company Shares

 

6



--------------------------------------------------------------------------------

that it owns of record or over which it has voting power or control, including
all Company Shares owned by it, whether those shares are held by it on the date
hereof or hereafter acquired), (x) to elect each nominee for the Board of
Directors identified pursuant to the immediately preceding sentence and (y) with
respect to any other matter presented to the stockholders of the Company for
consideration, to adopt or reject such matter as directed by the Class B
Committee.

(c) Additional Obligations. Notwithstanding anything to the contrary in this
Article II, if the Board of Directors determines in good faith, after
consultation with outside legal counsel, that its nomination of a particular
Board Designee pursuant to this Section 2.2 would constitute a breach of its
fiduciary duties to the Company’s stockholders or does not otherwise comply with
the corporate governance requirements of the Company pertaining to the Board of
Directors (provided that any such determination with respect to any Board
Designee pursuant to this Section 2.2 shall be made no later than 30 days after
the Board of Directors receives the Designation Notice), then the Board of
Directors shall inform the Class B Committee in writing of that determination
and explain in reasonable detail the basis for it and the Class B Committee
shall, as promptly as reasonably practicable thereafter (but in any event within
10 days) designate another individual for nomination to the Board of Directors,
and the Board of Directors and the Company shall take all Necessary Action
required by this Article II with respect to the nomination of such substitute
Board Designee. It is hereby acknowledged and agreed that the fact that a
particular Board Designee is a Class B Holder or an Affiliate, director,
professional, partner, member, manager, employee or agent of a Class B Holder or
is not an “independent director,” as defined by the applicable national
securities exchange on which the Company’s Class A Common Stock shall then be
listed, shall not in and of itself constitute an acceptable basis for such
determination by the Board of Directors.

(d) Vacancies. The Class B Committee shall have the exclusive right to request,
by delivery of notice to the Board of Directors, the removal of any Board
Designee from the Board of Directors (whether for or without cause). Promptly
after receipt of any such request, the Company and the Class B Holders shall
take all Necessary Action to cause the removal (whether for or without cause) of
any such Board Designee at the request of the Class B Committee, including, if
requested by the Class B Committee, by calling a special meeting of stockholders
for the removal of directors. In the event of the death, disability, removal or
resignation of any Board Designees theretofore serving on the Board of
Directors, or any increase of the size of the Board of Directors (other than in
connection with the provision of special rights to elect directors to the
holders of one or more series of Preferred Stock), the Class B Committee shall
have the exclusive right to appoint (or designate a director for appointment) a
director to fill the vacancy resulting therefrom (for the remainder of the
then-current term), and the Company and the Class B Holders shall take any and
all Necessary Action to cause any such vacancy to be filled by such replacement
or additional directors so designated as promptly as reasonably practicable.

Section 2.3 Stockholder Votes and Consents Generally; Proxy.

(a) Each Class B Holder shall take all Necessary Action to vote (or cause to be
voted), or to provide written consent (or cause to be provided a written
consent) in respect of, all Company Shares over which such Class B Holder has
voting control in the manner specified by the Class B Committee from time to
time. The agreement set forth in the prior sentence is specifically intended to
last for the duration of this Agreement.

 

7



--------------------------------------------------------------------------------

(b) To facilitate performance of the parties’ obligations under this Article II,
each Class B Holder hereby irrevocably grants to and appoints the persons named
as Chair and Secretary from time to time, separately and not jointly and acting
on behalf of the Class B Committee, as such Class B Holder’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of that Class B Holder, to vote or act by written consent with respect
to such Class B Holder’s Company Shares, and to grant (or cause to be granted) a
consent, proxy or approval in respect of those Company Shares, in the event that
such Class B Holder fails at any time to vote or act by written consent with
respect to any of its Company Shares in the manner agreed by such Class B Holder
in this Agreement, in each case in accordance with such Class B Holder’s
agreements contained in this Agreement. Each Class B Holder hereby affirms that
the proxy set forth in this Section 2.2(b) is irrevocable, coupled with an
interest, intended to be valid for the full term of this Agreement (or, if
earlier, until the last date permitted by applicable law), and given to secure
the performance of the obligations of such Class B Holder under this Agreement.
Such Class B Holder further acknowledges and agrees that such proxy and power of
attorney shall constitute a durable power of attorney, that such proxy and power
of attorney is intended to and shall attach to and run with all such Class B
Holder’s Company Shares; and that any direct or indirect sale, pledge,
hypothecation, gift, bequest, transfer or other disposition (whether by merger,
consolidation, operation of law or otherwise) shall be binding upon any such
transferee (and shall not become effective unless so binding). For the avoidance
of doubt, except as expressly contemplated by this Section 2.2(b), no Class B
Holder has granted a proxy to any Person to exercise the rights of such Class B
Holder under this Agreement or any other agreement to which such Class B Holder
is a party.

(c) In furtherance of the foregoing, at the request of the Class B Committee (or
its designee), each Class B Holder shall deposit into a voting trust, in
customary form, and for the duration of the term of this Agreement, or such
shorter period as the Class B Committee may request, all Company Shares then
held (or thereafter acquired) by that Class B Holder. Any such voting trust
shall name the Class B Committee (or its designee) as trustee, and provide that
all Company Shares deposited in the voting trust shall be voted in accordance
with this Agreement.

Section 2.4 Agreement of Company and Partnership. Each party hereto hereby
agrees that it will take all Necessary Actions to cause the matters addressed by
this Article II to be carried out in accordance with the provisions thereof.
Without limiting the foregoing, the Secretary of each of the Company and of
Partnership or, if there be no Secretary, such other officer or employee of the
Company or of Partnership as may be fulfilling the duties of the Secretary,
shall not record any vote or consent or other action contrary to the terms of
this Article II.

Section 2.5 Restrictions on Other Agreements. Except as expressly provided
above, no Class B Holder shall grant any proxy or enter into or agree to be
bound by any voting trust, agreement or arrangement of any kind with any Person
with respect to its Company Shares if and to the extent the terms thereof
conflict with the provisions of this Agreement (whether or not such proxy,
voting trust, agreements or arrangements are with other Class B Holders, holders
of Company Shares that are not parties to this Agreement or otherwise).

 

8



--------------------------------------------------------------------------------

Section 2.6 Mandatory Exchange. If any Class B Holder (x) fails to comply with
any of its obligations hereunder or (y) otherwise materially breaches any
provision of this Agreement applicable to him, her or it, the Class B Committee
may, in its sole discretion, require the Company, Partnership, and such Class B
Holder and/or its Permitted Transferee to exchange any or all Class B Units (and
any corresponding shares of Class B Common Stock) Beneficially Owned by such
Class B Holder or its Permitted Transferee for shares of Class A Common Stock
pursuant to the terms of the Exchange Agreement dated as of the date hereof by
and among the Company, Partnership, and the other Persons party thereto; and in
the event of any such exchange, each Person party hereto shall take all
Necessary Action to cause the exchange to be effected.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Mutual Representations and Warranties. Each of the parties to this
Agreement hereby represents and warrants to each other party to this Agreement
that as of the Effective Date:

(a) Existence; Authority; Enforceability. Such party has the power and authority
to enter into this Agreement and to carry out its obligations hereunder. If such
party is an entity, it is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary action, and no other act or proceeding on its part is necessary to
authorize the execution of this Agreement or the consummation of any of the
transactions contemplated hereby. If such party is a natural person, such person
has full capacity to contract. This Agreement has been duly executed by each of
the parties hereto and constitutes his, her or its legal, valid and binding
obligation, enforceable against him, her or it in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally, or by the general principles of equity.
No representation is made by any party with respect to the regulatory effect of
this Agreement, and each of the parties has had an opportunity to consult with
counsel as to his, her or its rights and responsibilities under this Agreement.
No party makes any representation to any other party as to future law or
regulation or the future interpretation of existing laws or regulations by any
governmental authority or self-regulatory organization.

(b) Absence of Conflicts. The execution and delivery by such party of this
Agreement and the performance of his, her or its obligations hereunder does not
and will not (i) conflict with, or result in the breach of, any provision of the
constitutive documents of such party, if any; (ii) result in any violation,
breach, conflict, default or event of default (or an event which with notice,
lapse of time, or both, would constitute a default or event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any contract, agreement or permit to which such
party is a party or by which such party’s assets or operations are bound or
affected; or (iii) violate any law applicable to such party.

 

9



--------------------------------------------------------------------------------

(c) Consents. Other than any consents which have already been obtained, no
consent, waiver, approval, authorization, exemption, registration, license or
declaration is required to be made or obtained by such party in connection with
the execution, delivery or performance of this Agreement.

Section 3.2 Representations and Warranties of the Class B Holders. Each Class B
Holder hereby represents and warrants to each other party to this Agreement
that, as of the Effective Date, the shares of Common Stock and Class B Units, in
each case as listed for such Class B Holder and/or its Permitted Transferee on
the Company’s records as of the Effective Date, are Beneficially Owned by such
Class B Holder or its Permitted Transferee, free and clear of all liens,
pledges, security interests, charges, claims, encumbrances, agreements, options,
voting trusts, proxies and other arrangements or restrictions of any kind that
would impair such Class B Holder’s ability to perform its obligations hereunder.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall terminate and be of no further
force and effect upon (a) the written agreement of a Class B Supermajority,
(b) a Sunset, (c) its provisions becoming illegal or being interpreted by any
governmental authority to be illegal, (d) any securities exchange on which the
Company’s Common Shares are traded asserting that its existence will threaten
the continued listing of the Company’s Common Shares on that securities
exchange, including the commencement of formal delisting procedures, for 180
days without resolution, or (e) with respect to each Class B Holder, at such
time that such Class B Holder and its Permitted Transferees cease to
Beneficially Own any Class B Common Stock provided that if any provision of this
Agreement is determined or interpreted to be illegal pursuant to clause
(c) above or if any securities exchange on which the Company Shares are traded
asserts for the requisite period that its existence will threaten the continued
listing of the Company’s Common Shares on that securities exchange pursuant to
clause (d), each Class B Holder shall take all Necessary Action to amend or
modify the putatively illegal provision, or, as applicable, to cause the
Company’s Common Shares to be listed on another United States securities
exchange, if that exchange will so permit without requiring modification of this
Agreement or to modify this Agreement to the minimum extent necessary to permit
listing to be continued on the existing securities exchange or such alternative
securities exchange, each at the request of the Class B Committee.

Section 4.2 Survival. If this Agreement is terminated pursuant to Section 4.1,
this Agreement shall become void and of no further force and effect, except for:
(i) the provisions set forth in this Section 4.2 and Section 4.8; and (ii) the
rights with respect to the breach of any provision hereof by the Company.

Section 4.3 Successors and Assigns; Beneficiaries; Additional Class B Holders.

(a) Except as otherwise provided herein, all of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and permitted assigns of the parties
hereto. This Agreement may not be assigned without the express prior written
consent of the Company, Partnership and Class B

 

10



--------------------------------------------------------------------------------

Holders holding a majority of the voting interest of Common Stock held by the
Class B Holders, and any attempted assignment, without such consents, will be
null and void; provided that each Class B Holder (from time to time party
hereto) shall be entitled to assign (solely in connection with a transfer of
Common Stock or Class B Units) its rights and obligations hereunder to any of
its Permitted Transferees, and such Permitted Transferees shall be required to
sign a joinder to this Agreement in the form specified by the Board of
Directors, in which case the Permitted Transferee shall make the representations
and warranties set forth in Section 3.2 and such other representations and
warranties as the Board of Directors may reasonably require as of the effective
date of such assignment. No such assignment shall be effective until such
joinder has been executed and delivered to the Secretary.

(b) Any Person who becomes the Beneficial Owner of any shares of Class B Common
Stock after the date hereof may be required by the Company to become a party to
and sign a joinder to this Agreement as a Class B Holder. The joinder of any
such Person shall not require the consent of any other Class B Holder.

Section 4.4 Amendment and Modification; Waiver of Compliance.

(a) This Agreement may be amended only by a written instrument duly executed by
the Company, the Partnership, and a Class B Supermajority.

(b) Except as otherwise provided in this Agreement, any failure of any of the
parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

Section 4.5 Notices. All notices, requests, demands and other communications to
any party hereunder shall be in writing and shall be given to such party at its
street address, Partnership email address or facsimile number set forth in the
records of the Company or such other address or facsimile number as such party
may hereafter specify for such purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
pursuant to this Section 4.5 and the appropriate confirmation is received on a
business day, (ii) if given by mail, 72 hours after such communication is
deposited in the mail with first class, certified or registered postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified pursuant to this Section 4.5 on a business day.

Section 4.6 Entire Agreement. The provisions of this Agreement and the other
writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written agreements and
memoranda and undertakings among the parties hereto with regard to such subject
matter. Except as expressly provided herein with respect to the Class B
Committee, this Agreement does not create any rights, claims or benefits inuring
to any person that is not a party hereto nor create or establish any third party
beneficiary hereto.

 

11



--------------------------------------------------------------------------------

Section 4.7 Severability. If any provision of this Agreement, or the application
of such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby. In addition, if any court of
competent jurisdiction determines that any provision of this Agreement is
invalid or unenforceable as written, each Person party hereto shall take all
Necessary Action to cause this Agreement to be amended so as to provide, to the
maximum extent reasonably possible, that the purposes of the Agreement can be
realized, and to modify this Agreement to the minimum extent reasonably
possible.

Section 4.8 CHOICE OF LAW AND VENUE; WAIVER OF RIGHT TO JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE. THE CHOICE OF FORUM SET FORTH
IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT
OF A DELAWARE FEDERAL OR STATE COURT, OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE SUCH A JUDGMENT, IN ANY OTHER APPROPRIATE JURISDICTION.

IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY
AND IRREVOCABLY TO INSTITUTE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF (BUT ONLY IF) SUCH COURT
LACKS JURISDICTION, THE STATE OR FEDERAL COURTS OF THE STATE OF DELAWARE;
(2) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURTS OF
THE STATE OF DELAWARE AS PROVIDED IN CLAUSE (1) OF THIS SECTION; (3) AGREE TO
WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY
SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY
INCONVENIENT FORUM; (4) WAIVE ANY RIGHTS TO A JURY TRIAL TO RESOLVE ANY DISPUTES
OR CLAIMS RELATING TO THIS AGREEMENT; (5) AGREE TO SERVICE OF PROCESS IN ANY
LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET
FORTH HEREIN FOR COMMUNICATIONS TO SUCH PARTY; (6) AGREE THAT ANY SERVICE MADE
AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(7) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

12



--------------------------------------------------------------------------------

Section 4.9 Specific Performance.

(a) Each party hereto acknowledges that the other parties would be damaged
irreparably if any provision of this Agreement is not performed in accordance
with its specific terms, or is otherwise breached, and that money damages would
not be a sufficient remedy therefor. Thus, in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled to a decree or order
of specific performance to enforce the observance and performance of that
covenant or obligation and an injunction restraining any breach or threatened
breach.

(b) Each party further agrees that no other party or any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 4.9,
and each party irrevocably waives any right that it might have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

(c) The remedy of specific performance shall not be deemed to be the exclusive
remedy for breach of this Agreement, but shall be in addition to all other
remedies available to a party at law or in equity, and the election to pursue an
injunction or specific performance shall not restrict, impair or otherwise limit
such parties from recovery of monetary damages.

Section 4.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 4.11 Further Assurances. At any time or from time to time after the date
hereof, the parties hereto agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as any other party may reasonably
request in order to evidence or effectuate the provisions of this Agreement and
to otherwise carry out the intent of the parties hereunder.

Section 4.12 Schedule 13D. In accordance with the requirements of Rule 13d-1(k)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
subject to the limitations set forth therein, each Class B Holder hereto agrees
to either (i) file an appropriate Schedule 13D no later than 10 calendar days
following the Effective Date or (ii) execute a power of attorney in favor of one
or more designees of the Class B Committee (which shall initially be Monte Brem,
Scott Hart, Jason Ment and Jennifer Ishiguro, separately and not jointly) and
provide promptly such information as is requested by the Class B Committee from
time to time to make Schedule 13D filings on behalf of such Class B Holder.

Section 4.13 Effectiveness of Agreement. Upon the Closing, the Agreement shall
thereupon be deemed to be effective (such date, the “Effective Date”); provided,
however, notwithstanding anything to the contrary set forth herein, if the
Effective Date has not occurred on or before December 31, 2020, this Agreement
shall be terminated and of no further force or effect whatsoever, without
further action by any Person.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has signed this Stockholders
Agreement as of the date first above written.

 

STEPSTONE GROUP INC. By:   /s/ Scott Hart Name:   Scott Hart Title:   Co-Chief
Executive Officer

 

STEPSTONE GROUP LP By:   StepStone Group Holdings LLC, its general partner By:  
/s/ Scott Hart Name:   Scott Hart Title:   Authorized Signatory

 

[Stockholders Agreement]



--------------------------------------------------------------------------------

CLASS B COMMON STOCK HOLDERS: All non-institutional limited partners of
StepStone Group LP By: StepStone Group Holdings, LLC, as attorney-in-fact /s/
Scott Hart Name: Scott Hart Title:  Authorized Signatory

 

[Stockholders Agreement]